Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a surgical system, classified in A61M 1/71
II. Claims 5-15, drawn to a catheter assembly, classified in A61B 1/3135.
III. Claims 16-20, drawn to a method of removing adipose buildup, classified in A61M 2018/00339.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the endoscopic camera is not needed to remove adipose buildup form an epidural space with the catheter assembly.  The subcombination has separate utility such as simple diagnostic observation for the fiber optic cable, without removing tissue form the body.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III, II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as removing tissue from an area other than a patient spine and/or simple diagnostic observation for the fiber optic cable, without removing tissue form the body.  Alternatively, the apparatus as claimed can be used to practice another and materially different process such as for educational and demonstrative purposes.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The application further contains claims directed to the following patentably distinct species (elect one species from each subset):
Subset I (catheter assembly steering configurations)
Species A: The catheter assembly with linear actuators as seen in Fig. 3c (see para 0069).  
Species B: The catheter assembly with cylindrical actuators as seen in Fig. 3d (see para 0069).  
Subset II (catheter assembly fiber optic configurations)
Species AA: The catheter assembly with the fiber optic arrangement as seen in Fig. 4a (see para 0070).  
Species BB: The catheter assembly with the fiber optic arrangement as seen in Fig. 4b (see para 0070).  
Species CC: The catheter assembly with the fiber optic arrangement as seen in Fig. 4c (see para 0070).  
Subset III (catheter assembly sensor configurations)
Species AAA: The catheter assembly with the distal face as seen in Fig 5a, no sensors (see para 0078).  
Species BBB: The catheter assembly with the distal face as seen in Fig 5b, one or more sensors configured to sample tissue (see para 0078).  
Species CCC: The catheter assembly with the distal face as seen in Fig 5b, one or more sensors configured to perform electrical recordings (see para 0078).  
Species DDD: The catheter assembly with the distal face as seen in Fig 5b, one or more sensors configured to detect mechano-tissue response (see para 0078).  
Subset IV (catheter assembly distal tip configurations)
Species AAAA: The catheter assembly having a distal tip with a blunt shape (see paras 0075 and 0077).  
Species BBBB: The catheter assembly having a distal tip with an adjustable distal tip, as seen in Figs 5c-d (see para 0079).  
Species DDDD: The catheter assembly having a distal tip with an adjustable distal tip with sensors/electrodes thereon, as seen in Fig. 5e (see para 0079).  
Species EEEE: The catheter assembly having a distal tip with a lateral suction opening, as seen in Fig. 5f (see para 0080).  
Species FFFF: The catheter assembly having a distal tip with a lateral suction opening and cutting edge, as seen in Figs. 5g (see para 0080).  
Species GGGG: The catheter assembly having a distal tip with an adjustable distal tip with flaps configured to form a seal, as seen in Fig 6 (see para 0081).  
The species are independent or distinct because they are substantially dissimilar and structurally divergent catheter assemblies for use in removing tissue from a patient during a surgical procedure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5 and 16 are generic to Groups I, II and II, respectively.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Shlomo Mandol to request an oral election to the above restriction requirement, because there is no telephone number on file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/23/2022